Citation Nr: 0829885	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO. 03-22 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
lumbar disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1981 to 
June 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board remanded the claim in May 2006 for further 
development. 



FINDINGS OF FACT

1.The veteran's lumbar disc disease disability prior to 
September 23, 2002 is not characterized by findings of 
pronounced symptomatology. 

2. Since September 23, 2002, the veteran's lumbar disc 
disease disability is not characterized by unfavorable 
ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months. 


CONCLUSION OF LAW

The criteria in excess of a 40 percent rating prior to and 
after September 23, 2002 for lumbar disc disease are not met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 prior to September 23, 2002, 
Diagnostic Code 5243 since September 23, 2002. 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
previously stated that VA will request the veteran to provide 
any evidence in the veteran's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 
38 C.F.R. § 3.159(b)(1), previously indicating that if VA 
does not receive the necessary information and evidence 
requested from the veteran within one year of the date of the 
notice, VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the veteran is informed that he 
or she is to provide, must be provided within one year of the 
date of the notice. Finally, under 38 C.F.R. § 3.159(b)(3), 
no duty to provide section 38 U.S.C.A. § 5103(a) notice 
arises upon receipt of a Notice of Disagreement (NOD) or 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established. VA may continue to have an obligation 
to provide adequate section 38 U.S.C.A. § 5103(a) notice 
despite receipt of an NOD if the claim was denied and 
compliant notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in August 2001.

As to an initial rating claim, the Board points out that 
service connection for lumbar disc disease has been 
established and that an initial evaluation for that disorder 
has been assigned. Thus, the veteran has been awarded the 
benefit sought, and his claim has been substantiated. As 
such, 38 U.S.C.A. § 5103(a) notice is no longer required as 
to this matter, because the purpose for which such notice was 
intended has been fulfilled. Id. It is of note that after 
being awarded an initial disability evaluation for this 
disorder, the veteran filed a Notice of Disagreement 
contesting the initial rating determination. The RO furnished 
the veteran a Statement of the Case addressing such 
evaluation, including notice of the criteria for a higher 
evaluation for lumbar disc disease, and provided the veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal and submitting additional medical 
evidence in support of his appeal. See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105. Under these circumstances, VA fulfilled its 
obligation to advise and assist the veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the veteran and his representative a fair 
opportunity to prosecute the appeal. See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received Dingess notification in March 2006. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence, VA medical 
evidence, and private treatment records. The veteran was also 
given the opportunity to submit any additional records that 
he may have. There are no known additional records or 
information to obtain. 

A hearing was offered and scheduled. The veteran then 
cancelled his hearing. As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claim.


Increased Ratings

Service connection was established for degenerative disc 
disease of the lumbar spine by rating decision of April 2001. 
A 10 percent rating was assigned, effective from May 2001. By 
rating decision of March 2005, the veteran's back condition 
was evaluated and was increased to 40 percent, effective 
June 19, 2001, the first day following his official 
separation from service. The evaluation has been in effect to 
this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

The United States Court of Appeals for Veterans Claims 
(Court) indicated that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992). Moreover, 
since September 2002, one of the criteria under which the 
veteran's back disorder may be evaluated was revised, and the 
claim should be evaluated under all criteria since that time. 

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome. 67 Fed. Reg. 54,345 (Aug. 22, 
2002). Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine. 68 
Fed. Reg. 51,454 (Aug. 27, 2003). At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome. Here either the old or new rating criteria may 
apply, although the new rating criteria are only applicable 
since their effective date. VAOPGCPREC 3-2000.

Prior to September 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective prior to September 26, 2003).

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater that 60 degrees 
but not greater that 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees. The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

The Board also observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal. The old criteria, in effect prior to 
September 23, 2002, provided a 10 percent rating for mild 
intervertebral disc syndrome; a 20 percent rating when it was 
moderate, recurring attacks; and a 40 percent rating when 
severe with recurring attacks with intermittent relief. A 
maximum 60 percent rating is assigned for intervertebral disc 
syndrome when the condition is pronounced in degree, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation. A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months. A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months. See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
23, 2002). Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so. 

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243. The regulations remained the same in effect. 
However, there was some minor re-phrasing. In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined. It also deleted the old 
Note 2.

The veteran's claim of service connection for a back disorder 
was received in November 2000. The record evidence showed the 
veteran underwent a VA examination in January 2001. He 
related that he had trouble with his lumbar spine since 1994. 
He had pain in the low back with bilateral sciatic radiation 
at times. He related foot drop on one side or the other, the 
right more than the left. This was not present at the time of 
the examination. 

Physical examination revealed straight leg raising 
accomplished to 80 degrees, bilaterally. Hip rotation was 
normal. He was able to forward bend with the knees straight 
within four inches of the fingertips touching the floor with 
a normal lordotic curve exhibited in the spine. He was able 
to walk on his heels and toes. There was no weakness in the 
quadriceps, iliopsoas, or gastroc muscles. His feet could be 
extended against resistance normally at the time of the 
examination, so there was no foot drop evident. There was no 
muscle atrophy, wasting, or fasciculation evident in the 
lower extremities. The diagnostic impression was low back 
pain with MRI evidence of L4-L5 disc extrusion, filing the 
right canal and impinging on the L5 nerve root. In addition, 
there was a bulge in the L4-L5 disc space and the L3-L4 and 
L5-S1 disc space as well. There were degenerative changes in 
the L4-L5 joints. 

Final examination for retirement from service was held in 
January 2001. The veteran was noted to have been on limited 
duty for the four years prior to the examination. He had a 
history of herniated nucleus pulposus at L4-5. He complained 
of right leg weakness. Physical examination revealed the 
veteran had decreased sensation over the medial and lateral 
ankle and foot of the right extremity. Left leg sciatic was 
intact. Strength was 5/5 of both lower extremity. The 
diagnosis was herniated nucleus pulposus and mild to moderate 
radicular signs and symptoms. 


The veteran underwent a VA examination in October 2002. The 
veteran related that during the previous three years, he had 
two severe episodes of low back pain that required bed rest. 
In December 2001, he was out of work for two months with low 
back pain and right leg pain. He rated the episode of low 
back pain at a 9. At the time of the examination, he 
complained of constant mild low back pain which he rated at a 
2 or 3 with associated numbness and tingling over the medical 
aspect of his right thigh and calf. He stated that the back 
pain was aggravated by sex, jumping, prolonged walking and 
lifting over 20 pounds. The pain was relieved by Motrin 
800mg. and by local application of heat and bed rest. There 
was no history of bladder or bowel incontinence. He reported 
employment as a construction laborer. 

Physical examination revealed the veteran could walk on his 
heels and toes without difficulty. His spine was straight and 
his pelvis and shoulders were level. He had normal posture. 
There was no localized tenderness or muscle spasm about the 
lumbosacral spine. He had full range of motion without any 
pain. Straight leg raising test and Patrick's test were 
normal. He had some hypesthesia involving the medial aspect 
of his right thigh. Deep tendon reflexes were 2+. Peripheral 
pulses were easily palpable. His vibratory sensation was 
normal. X-rays of the lumbosacral spine revealed a 
degenerated disc at L4-5, which was approximately 50 percent 
of normal height. There were marginal osteophytes involving 
the anterior portions of the bodies of both fourth and fifth 
lumbar vertebrae. The diagnoses were degenerative disc 
disease, lumbosacral spine and possible disc herniation at 
L4-5. At the time of the examination, the physical 
examination showed no evidence of acute nerve root pressure 
consistent with a disc herniation at L3-4. 

The veteran underwent a VA examination in December 2004. It 
was noted that in April 2004, he was seen by VA neurology. 
The neurosurgeon could find no objective findings which were 
"clearly surgical in nature." The veteran complained of 
dull aching across his lumbosacral spine and intermittent 
cramping pain along the medial side of his right lower 
extremity and in the left anterior thigh and calf. He 
complained of some numbness and tingling, which was 
constantly present in his right lower extremity and the 
anterior thigh of the left lower extremity. He limped 
favoring his right lower extremity and had used a cane to 
ambulate for the two years prior to the examination. His back 
pain was aggravated by lifting and bending. He related that 
he was employed as a sheet metal mechanic. Physical 
examination revealed the veteran walked with a limp favoring 
his right lower extremity. His back was straight and there 
was no localized tenderness about the lumbosacral spine. 
There was marked muscle spasm in the right lumbar area. He 
was only able to flex 50 degrees prior to the onset of pain. 
The rest of the motions of the lumbosacral spine were full 
and painless. Straight leg testing and Patrick's test were 
normal. The examiner could not elicit any knee jerk. Ankle 
jerks were 1+. There was some hypesthesia involving the 
anterior aspects of both thighs and the anterior aspect of 
the right tibia. His peripheral pulses were easily palpable. 
The pertinent diagnosis was degenerative disc disease, 
lumbosacral spine. 

The veteran was seen by VA on an outpatient treatment basis 
from October 2004 to March 2005. He complained of continued 
pain in the lumbar spine region and indicated that he muscle 
spasms in his legs. Neurological examination showed 5/5 power 
in the lower extremities. Diagnosis in October 2004 indicated 
that the veteran had bilateral radicular pain and his sensory 
complaints were diffuse and not localized to any particular 
level. 

Pursuant to the Board's May 2006 remand, the veteran 
underwent VA examination in October 2007. The veteran 
reported that he had no history of spinal surgeries. He 
complained of mild weakness in the right leg and was 
evaluated in 2004 for possible surgery, but was not assessed 
as a surgical candidate at that time. He complained of 
flareups several times a month where the pain increased to 
9/10. The pain was localized in the paraspinal space. He 
denied unsteady gait, but did indicate that his legs gave out 
one year prior to examination. He denied any incapacitating 
episodes over the past 12 months and denied any impairment 
with activities of daily living. Physical examination 
revealed no paraspinal muscle spasm, tenderness, weakness, or 
ankylosis of the cervicothoracolumbar spine. Thoracolumbar 
spine  forward flexion was 0 to 60 degrees active and passive 
with pain onset at 60 degrees. Extension was 0 to 20 degrees 
with active and passive pain throughout. Right and left 
lateral flexion and left and right lateral rotation were all 
0 to 20 degrees active and passive with pain throughout. 
Repetitive testing was unchanged from baseline at the 
thoracolumbar spine. Neurological examination showed normal 
tone and bulk throughout. He had full strength throughout his 
left lower extremity. He had minimal weakness in his right 
lower extremity which was 4+/5 proximally more than distally. 
The pertinent diagnosis was lumbar degenerative disc disease. 

Prior to September 2002, only the criteria in effect for 
intervertebral disc syndrome are appropriate to rate the 
veteran's back disorder. No more than a 40 percent rating is 
warranted, showing disc syndrome that recurring attacks with 
intermittent relief. 

Although the veteran complained of increased and severe 
symptomatology, all clinical testing revealed no evidence to 
substantiate his complaints. In particular, both the 
January 2001 separation examination and the January 2001 VA 
examination show evidence of degenerative disc disease. 
However, other than complaints of pain, there was shown no 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the diseased disc, with little 
intermittent relief, necessary for a 60 percent rating. There 
is no medical evidence of record at any time prior to 
September 2002, that shows that the veteran's degenerative 
disc disease warrants more than a 40 percent rating. 

In September 2002, VA revised diagnosing and evaluating 
intervertebral disc syndrome. When evaluating the veteran's 
lumbar spine based upon limitation of motion, prior to 
September 2003, the maximum rating is 40 percent for severe 
limitation of motion. The veteran already meets the maximum 
rating under this criteria. 

Effective September 2003, the general rating formula for 
disease and injuries of the spine requires unfavorable 
ankylosis of the entire thoracolumbar spine in order to 
warrant a 50 percent rating. A review of the medical evidence 
since that time shows no ankylosis of the thoracolumbar spine 
and therefore does not warrant in excess of 40 percent under 
this rating criteria. 

As to evaluating the veteran's back disorder under 
intervertebral disc syndrome (Diagnostic Code 5243) the 
veteran does not warrant an increased rating. In order to 
warrant a 60 percent rating under this diagnostic code, the 
medical evidence must show that the veteran has 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months. The veteran stated during 
his October 2007 VA examination that he had not had any 
incapacitating episodes during the past 12 months. The last 
time that the veteran noted any incapacitating episodes that 
required bedrest was in December 2001, prior to the 
implementation of this rating criteria. At that time, he 
related bedrest of a two month period. During the rating 
period since September 2002, there is no evidence of the 
requisite period of incapacitation required within a 12 month 
period that is required in order to warrant a 60 percent 
rating. Therefore, no more than the present rating of 
40 percent is warranted. 

The regular schedular standards applied in the current case 
adequately describe and provide for the veteran's disability 
level. Therefore, the veteran's degenerative disc disease 
warrants no more than the initially rated 40 percent at any 
time during this appellate period. 


ORDER

A rating in excess of 40 percent for degenerative disc 
disease is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


